Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 1 of 11 Page ID #:493




    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   JOSEPH DIAZ JR.,                       Case No. 5:20-cv-02332-JWH-KKx
   12               Plaintiff,
                                               ORDER GRANTING MOTION OF
   13         v.                               DEFENDANT RALPH HEREDIA
                                               FOR RELIEF FROM JUDGMENT
   14   RALPH HEREDIA, true name               OR ORDER [ECF No. 40] AND
          RAFAEL HEREDIA TARANGO,              DENYING MOTION OF
   15     a/k/a RAFAEL HEREDIA, a/k/a          DEFENDANT RALPH HEREDIA
          RAFAEL BUSTAMANTE;                   TO COMPEL ARBITRATION [ECF
   16   JOHN DOE, ESQ.; and                    No. 25]
        JANE DOES 1 through 20,
   17
                    Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 2 of 11 Page ID #:494




    1         Before the Court is the motion of Defendant Ralph Heredia for relief from
    2   the Court’s order entered on March 10, 2021, denying Heredia’s motion to
    3   compel arbitration for noncompliance with this Court’s Local Rules.1 The
    4   Court finds this matter appropriate for resolution without a hearing. See
    5   Fed. R. Civ. P. 78; L.R. 7-15. After considering the papers filed in support and in
    6   opposition,2 the Court GRANTS the Motion, for the purpose of ruling on the
    7   merits on Heredia’s Motion to Compel Arbitration, which the Court DENIES.
    8                                 I. BACKGROUND
    9         The parties are familiar with the factual and procedural background of this
   10   case. However, the following events are relevant to the Motion presently before
   11   the Court:
   12         On February 5, 2021, Heredia moved to compel arbitration of this action.3
   13   Plaintiff Joseph Diaz, Jr., opposed that motion on February 19, 2021.4 Heredia
   14   replied on February 26, 2021.5 The Court denied Heredia’s Arbitration Motion,
   15   with prejudice, because—despite two prior admonitions by this Court that
   16   counsel must comply with the Court’s Local Rules (in particular, L.R. 7-3)6—
   17
        1
   18         Def.’s Mot. for Relief from J. or Order re Mot. to Compel Arbitration (the
        “Motion”) [ECF No. 40].
   19   2
              The Court considered the following papers in connection with the
        Motion: (1) the Motion (including its attachments); (2) Pl.’s Opp’n to the
  20    Motion (including its attachments) (the “Opposition”) [ECF No. 41]; and
        (3) Def.’s Reply in Supp. of the Motion (the “Reply”) [ECF No. 42].
   21   3
              See Def.’s Mot. to Compel Arbitration and/or Stay the Proceedings
   22   Pending Arbitration (the “Arbitration Motion”) [ECF No. 25]; see also Order re
        Mot. of Def. to Withdraw Second Mot. to Dismiss (the “Withdrawal Order”)
   23   [ECF No. 26] (deeming the Arbitration Motion filed and setting a briefing
        schedule).
  24    4
              See Pl.’s Opp’n to the Arbitration Motion (the “Arbitration Opposition”)
        [ECF No. 28].
   25   5
              Def.’s Reply in Supp. of the Arbitration Motion (the “Arbitration
   26   Reply”) [ECF No. 29].
        6
              See Order Denying Def.’s Mot. to Dismiss Without Prejudice (the
   27   “Dismissal Order”) [ECF No. 22]; Order re Mot. of Def. to Withdraw Second
        Mot. to Dismiss [ECF No. 26] 2:16–18 (“All counsel are DIRECTED to review
   28   thoroughly and hereafter comply assiduously with this Court’s Local Rules.”).

                                                -2-
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 3 of 11 Page ID #:495




    1   Heredia’s counsel failed to engage in any substantive Conference of Counsel
    2   before filing the Arbitration Motion, as required by L.R. 7-3.7
    3          Through the instant Motion, which Heredia filed on March 31, 2021,8
    4   Heredia seeks relief from the Court’s Arbitration Order pursuant to Rule 60 of
    5   the Federal Rules of Civil Procedure. Diaz opposed the Motion on April 9,
    6   2021, and Heredia replied on April 16, 2021.
    7                                 II. LEGAL STANDARD
    8   A.     Relief from Judgment
    9          The Federal Rules of Civil Procedure provide that “[o]n motion . . . the
   10   court may relieve a party or a party’s legal representative from a final judgment,
   11   order, or proceeding for . . . mistake, inadvertence, surprise, or excusable
   12   neglect,” Fed. R. Civ. Proc. 60(b)(1) (emphasis added), or “any other reason
   13   that justifies relief,” id. at 60(b)(6).
   14   B.     Motion to Compel Arbitration
   15          Pursuant to the Federal Arbitration Act (the “FAA”), “[a] written
   16   provision in any . . . contract evidencing a transaction involving commerce to
   17   settle by arbitration a controversy thereafter arising out of such contract . . . shall
   18   be valid, irrevocable, and enforceable, save upon such grounds as exist at law or
   19   in equity for the revocation of any contract.” 9 U.S.C. § 2. While the FAA
  20    reflects a “liberal federal policy favoring arbitration,” AT & T Mobility v.
   21   Concepcion, 563 U.S. 333, 339 (2011) (quoting Moses H. Cone Memorial Hosp. v.
   22   Mercury Const. Corp., 460 U.S. 1, 24 (1983)), “arbitration is a matter of contract
   23   and a party cannot be required to submit to arbitration any dispute which he has
  24    not agreed so to submit,” United Steelworkers v. Warrior & Gulf Navigation Co.,
   25
        7
   26         See Order Denying Def.’s Mot. to Compel Arbitration (the “Arbitration
        Order”) [ECF No. 33].
   27   8
              On March 25, 2021, the Court granted Heredia’s request for an extension
        of time to file the instant Motion. See Order Granting Consent Mot. to Extend
   28   Time to File [ECF No. 38].

                                                   -3-
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 4 of 11 Page ID #:496




    1   363 U.S. 574, 582 (1960). “Because the FAA mandates that ‘district courts
    2   shall direct the parties to proceed to arbitration on issues as to which an
    3   arbitration agreement has been signed,’ the FAA limits courts’ involvement to
    4   ‘determining (1) whether a valid agreement to arbitrate exists and, if it does,
    5   (2) whether the agreement encompasses the dispute at issue.’” Cox v. Ocean
    6   View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008) (internal citations and
    7   emphasis omitted) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d
    8   1126, 1131 (9th Cir. 2000)).
    9         In evaluating the validity of an arbitration agreement, federal courts
   10   “apply ordinary state-law principles that govern the formation of contracts,”
   11   Ingle v. Circuit City Stores, Inc., 328 F.3d 1165, 1170 (9th Cir. 2003) (quoting First
   12   Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)), “while giving due
   13   regard to the federal policy in favor of arbitration by resolving ambiguities as to
   14   the scope of arbitration in favor of arbitration,” Mundi v. Union Sec. Life Ins. Co.,
   15   555 F.3d 1042, 1044 (9th Cir. 2009) (quoting Wagner v. Stratton Oakmont, Inc.,
   16   83 F.3d 1046, 1049 (9th Cir. 1996)).
   17                                   III. DISCUSSION
   18         Although the instant Motion seeks relief from only the Court’s
   19   Arbitration Order, in view of the procedural history of this case and because the
  20    Arbitration Motion is fully briefed, the Court addresses both motions on the
   21   merits.
   22   A.    Motion for Relief from Judgment
   23         Heredia contends that his counsel’s “reasonable misunderstanding” of
  24    the requirements of L.R. 7-3 constitutes excusable neglect that justifies relief
   25   from the Arbitration Order pursuant to Rule 60(b)(1)9 and that the Arbitration
   26
   27
   28   9
              See Motion 3:24–10:14.

                                                 -4-
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 5 of 11 Page ID #:497




    1   Motion should be adjudicated on the merits.10 Diaz responds that under binding
    2   Ninth Circuit authority, Heredia’s counsel’s mistake or ignorance with respect
    3   to the law or this Court’s Local Rules does not constitute grounds for relief from
    4   judgment under Rule 60(b)(1).11
    5         The Ninth Circuit has repeatedly affirmed that a mistake by a party’s
    6   attorney is not a ground for relief under Rule 60(b)(1). See Latshaw v. Trainer
    7   Wortham & Co., Inc., 452 F.3d 1097, 1100–1101 (9th Cir. 2006); Casey v.
    8   Albertson’s, Inc., 362 F.3d 1254, 1260 (9th Cir. 2004) (“As a general rule, parties
    9   are bound by the actions of their lawyers, and alleged attorney malpractice does
   10   not usually provide a basis to set aside a judgment pursuant to Rule 60(b)(1).”);
   11   Engleson v. Burlington Northern Railroad Co., 972 F.2d 1038, 1043 (9th Cir. 1992)
   12   (“Neither ignorance nor carelessness on the part of the litigant or his attorney
   13   provide grounds for relief under Rule 60(b)(1).”) (quotation marks and citation
   14   omitted). Based upon those authorities, other district courts in this circuit have
   15   denied relief under Rule 60(b)(1) based upon mistakes by a party’s attorney.
   16   See, e.g., Reynoso v. City & Cnty. of San Francisco, 2016 WL 4364144, at *2–*3
   17   (N.D. Cal., Aug. 16, 2016) (denying motion under Rule 60(b)(1) and holding
   18   that mistakes by plaintiff’s counsel were not sufficient grounds for relief); Cabot
   19   Golf CL-PP 1, LLC v. Cabot Golf CL-PP Acq., LLC, 2013 WL 12404198, at *3
  20    (C.D. Cal. Dec. 17, 2013) (denying relief where party’s attorney misunderstood
   21   the effect of voluntary dismissal).
   22         As the court in Cabot Golf explained, “[a]n inadvertent ‘mistake’ that
   23   might justify relief [under Rule 60(b)(1)] typically involves a misunderstanding
  24    of the surrounding facts and circumstances.” Cabot Golf, 2013 WL 12404198, at
   25   *3 (quotations omitted) (quoting Eskridge v. Cook County, 577 F.3d 806, 809 (7th
   26
   27   10
              See id. at 10:15–11:12.
   28   11
              See Opposition 6:4–7:22.

                                                -5-
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 6 of 11 Page ID #:498




    1   Cir. 2009)). But, “a party who simply misunderstands or fails to predict the
    2   legal consequences of his deliberate acts cannot later, once the lesson is learned,
    3   turn back the clock to undo those mistakes.” Yapp v. Excel Corp., 186 F.3d 1222,
    4   1231 (10th Cir. 1999), cited with approval in Latshaw, 452 F.3d at 1101.
    5         Here, Heredia explains that his counsel, whose primary practice is in the
    6   District of Columbia, simply misunderstood the requirements of L.R. 7-3;
    7   “there was no ‘deliberate’ or strategic choice to violate L.R. 7-3 but rather a
    8   good faith effort to meet the intent of the rule.”12 According to Heredia, in his
    9   counsel’s practice in the District of Columbia, the “use of email and short
   10   conversations generally meet the requirements for a conference of counsel prior
   11   to any motion filing.”13
   12         In view of this Court’s prior orders, the Court finds that explanation
   13   wholly inadequate—if not disingenuous. In particular, on January 5, 2021, the
   14   Court denied Heredia’s motion to dismiss, without prejudice, based upon
   15   Heredia’s counsel’s admitted failure to engage in any conference of counsel
   16   before filing that motion, as required by L.R. 7-3.14 In that order, the Court
   17   specifically explained:
   18         L.R. 7-3 requires “counsel contemplating the filing of any motion
   19         first [to] contact opposing counsel to discuss thoroughly . . . the
  20          substance of the contemplated motion and any potential resolution.”
   21         L.R. 7-4 further provides that the “Court may decline to consider a
   22         motion unless it meets the requirements of L.R. 7-3 through 7-8.”15
   23
  24
   25
        12
   26         Motion at 7:2–4.
        13
              Id. at 7:4–6.
   27   14
              Dismissal Order 2:8–20.
   28   15
              Id. at 2:8–12.

                                                -6-
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 7 of 11 Page ID #:499




    1   The Court then admonished counsel “henceforth to comply strictly with all
    2   Local Rules, including L.R. 7-3.”16 In view of that admonition, the Court simply
    3   cannot accept Heredia’s counsel’s (feigned) claim of ignorance or mistake
    4   regarding the Court’s expectation that counsel comply “strictly”17 and
    5   “assiduously”18 with the Local Rules, specifically L.R. 7-3.
    6         The Court also finds Heredia’s counsel’s effort to excuse his violation of
    7   L.R. 7-3—by referencing the rules of other courts—to be graspingly feeble. In
    8   connection with the Arbitration Motion, Heredia’s counsel’s purported L.R. 7-3
    9   conference of counsel consisted of a one-sentence email to Diaz’s counsel—only
   10   a few hours before Heredia’s counsel filed the Arbitration Motion—stating:
   11   “The purpose of this email is to request whether Mr. Diaz will consent to a
   12   motion to stay the proceedings pending arbitration?”19 It is hard to believe that
   13   courts in other districts, such as the District of Columbia, would consider that
   14   exiguous communication to be a “good-faith effort”20 to engage in a substantive
   15   discussion of the impending motion with opposing counsel. In any event,
   16   Heredia’s counsel’s email undoubtedly does not satisfy this Court’s Local
   17   Rules, which require counsel to “discuss thoroughly the . . . the substance of the
   18   contemplated motion and any potential resolution.” L.R. 7-3 (emphasis added).
   19
        16
               Id. at2:16–18.
  20    17
               Id.
   21   18
               Withdrawal Order 2:16–18.
        19
   22          Arbitration Order 2:16–19.
        20
               In support of Heredia’s counsel’s argument that the “use of email and
   23   short conversations generally meet the requirements for a conference of
        counsel” in other districts in which he practices, Heredia cites the Local Civil
  24    Rules of the United States District Court for the District of Columbia. See
        Motion 7:4–7. With respect to the “Duty to Confer on Nondispositive
   25   Motions,” those rules provide in pertinent part:
   26          Before filing any nondispositive motion in a civil action, counsel shall
               discuss the anticipated motion with opposing counsel in a good-faith
   27          effort to determine whether there is any opposition to the relief
               sought and, if there is, to narrow the areas of disagreement. . . .
   28   D. D.C., LCvR 7(m) (emphasis added).

                                                -7-
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 8 of 11 Page ID #:500




    1         However, notwithstanding the discussion above, because there is a strong
    2   federal policy in favor of resolving matters on the merits, the Court concludes
    3   that relief from the Arbitration Order is appropriate pursuant to Rule 60(b)(6),
    4   in order to rule on Heredia’s Arbitration Motion on the merits. See City of Indio
    5   v. Solomon, 2012 WL 12888855, at *5 (C.D. Cal. Aug. 1, 2012) (“Procedural
    6   rules such as Rule 60(b) and this Court’s Local Rule 7-18 seek to promote the
    7   sometimes-competing values of finality, judicial economy, and fairness.”).
    8   Accordingly, Heredia’s Motion is GRANTED, pursuant to Rule 60(b)(6).21
    9   B.    The Arbitration Motion
   10         As explained in the preceding sections, the Arbitration Motion is fully
   11   briefed. Accordingly, the Court addresses Heredia’s Arbitration Motion on the
   12   merits.
   13         In his Arbitration Motion, Heredia seeks to compel arbitration based upon
   14   the arbitration provision contained within the “Boxer-Manager Contract”
   15   entered into between Moses Heredia22—who is Defendant Ralph Heredia’s
   16   brother—and Diaz.23 That contract provides in pertinent part:
   17         All controversies arising between the parties hereto, including but
   18         not limited to controversies concerning the validity and/or
   19         enforceability of this contract, shall be submitted for arbitration in
  20          the following manner: [A detailed arbitration procedure follows].24
   21   Heredia contends that based upon Diaz’s allegation that Heredia was Diaz’s
   22   “de facto” or “true” manager, the claims in this action are subject to
   23
  24    21
              Heredia should note well that, despite this ruling, the Court will tolerate
   25   no further violations of the Local Rules.
        22
              For the purpose of this order, “Heredia” refers to Defendant Ralph
   26   Heredia, unless otherwise indicated.
        23
   27         See Arbitration Motion 6:4–8:25.
        24
              See Boxer-Manager Contract (the “Management Contract”) [ECF
   28   No. 25–2] ¶ (C)(4) (emphasis added).

                                                -8-
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 9 of 11 Page ID #:501




    1   arbitration.25 Diaz responds that Heredia is not a party to the Management
    2   Contract, and, therefore, there is no agreement to arbitrate between Heredia and
    3   Diaz.26 Diaz also contends that the Management Contract does not encompass
    4   the claims in this action.27 In his Reply, Heredia acknowledges that he is not
    5   named as a party to the Management Contract, but he argues that he has
    6   standing to enforce the Management Contract as the co-owner and employee of
    7   “Heredia Boxing Management”—apparently, the Heredia brothers’ boxing
    8   management company.28 In support of that argument, Heredia submits a
    9   declaration by, among other declarants, his brother Moses.
   10         The Court concludes that Heredia, a nonsignatory to the Management
   11   Contract, does not have the right to compel arbitration under that agreement.
   12   See Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1126 (9th Cir. 2013)
   13   (“Generally, the contractual right to compel arbitration may not be invoked by
   14   one who is not a party to the agreement and does not otherwise possess the right
   15   to compel arbitration.”) (quotations and citation omitted); Perez v. DirecTV
   16   Group Holdings, LLC, 251 F. Supp. 3d 1328, 1337 (C.D. Cal. 2017) (to similar
   17   effect); see also Cal. Civ. Code § 1550 (a valid contract requires the “consent” of
   18   the parties to the contract). In the absence of “clear and unmistakable
   19   evidence,” courts do not assume that the parties agreed to arbitrate. See First
  20    Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943–45 (1995). There is simply
   21   no competent evidence that Heredia and Diaz agreed to arbitrate.
   22         Furthermore, assuming arguendo that Heredia is an employee of Heredia
   23   Boxing Management, that entity is not a party to the Management Contract
  24    either. The Management Contract is between “Moses Heredia” and “Joseph
   25
        25
   26         See Arbitration Motion 6:4–8:25.
        26
              See Arbitration Opposition 7:17–8:26.
   27   27
              See id. at 9:1–11:2.
   28   28
              See Arbitration Reply 3:15–4:21.

                                                -9-
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 10 of 11 Page ID #:502




    1   Diaz Jr.”—Moses Heredia is designated as the “Manager” and Diaz is
    2   designated as the “Boxer.”29 The Management Contract does not contain any
    3   reference to “Ralph Heredia” or “Heredia Boxing Management.”30 For that
    4   reason, the cases that Heredia cites in support of his argument that a
    5   non-signatory employee can enforce an arbitration agreement entered into by his
    6   employer are distinguishable. In each of those cases, the employer was a
    7   signatory to the contract. See Letizia v. Prudential Bache Sec., Inc., 802 F.2d
    8   1185, 1188 (9th Cir. 1986) (non-signatory employees had standing to enforce
    9   arbitration agreement, where the lawsuit concerned the employees’ allegedly
   10   wrongful acts during the scope of their employment and the signatory employer
   11   clearly indicated its intention to protect its employees through its Customer
   12   Agreement”); Grand Wireless, Inc. v. Verizon Wireless, Inc., 748 F.3d 1 (1st Cir.
   13   2014) (“When the non-signatory party is an employee of the signatory
   14   corporation and the underlying action in the dispute was undertaken in the
   15   course of the employee’s employment, these circuits have fashioned, uniformly,
   16   a federal rule designed to protect the federal policy favoring arbitration.”)
   17   (emphasis added).
   18         Accordingly, the Court DENIES Heredia’s Arbitration Motion.
   19                                 IV. CONCLUSION
   20         Based upon the foregoing, the Court ORDERS as follows:
   21         1.     Heredia’s Motion for Relief from Judgment is GRANTED,
   22   pursuant to Rule 60(b)(6).
   23         2.     Heredia’s Motion to Compel Arbitration is DENIED.
   24
   25
   26   29
               See generally Management Agreement.
   27   30
               The Court notes that the Management Contract provides two signature
        lines for “Co-Manager’s Signature (if applicable).” See id. Those lines are
   28   unsigned.

                                                -10-
Case 5:20-cv-02332-JWH-KK Document 44 Filed 05/18/21 Page 11 of 11 Page ID #:503




    1         3.     Heredia’s counsel of record, Rajan O. Dhunga and Eric S.
    2   Montalvo, are DIRECTED to read this Court’s Local Civil Rules (available at
    3   http://www.cacd.uscourts.gov/sites/default/files/documents/LocalRules_Cha
    4   p1_12_20.pdf) in their entirety. On or before May 25, 2021, Mr. Dhunga and
    5   Mr. Montalvo are each DIRECTED to file a Notice of Declaration of
    6   Compliance with Order, in which each shall attest, under penalty of perjury, that
    7   he has read this Court’s Local Civil Rules in their entirety.
    8         IT IS SO ORDERED.
    9
   10   Dated: May 18, 2021
                                                John W. Holcomb
   11                                           UNITED STATES DISTRICT JUDGE
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -11-
